1    MARGO A. RAISON, COUNTY COUNSEL
     COUNTY OF KERN, STATE OF CALIFORNIA
2    By: Marshall S. Fontes, Deputy (SBN 139567)
3    Kern County Administrative Center
     1115 Truxtun Avenue, Fourth Floor
4    Bakersfield, CA 93301
     Telephone 661-868-3800
5    Fax 661-868-3805
6
     Attorneys for Defendants County of Kern,
7    et al.
8
                                UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10
11
      ARTURO SANCHEZ, an individual,                    CASE NO.: 1:18-CV-00347 JLT
12
      Plaintiff,                                        STIPULATION TO MODIFY THE
13         v.                                           SCHEDULING ORDER; [PROPOSED]
14                                                      ORDER
      COUNTY OF KERN, a public entity;                  (Doc. 20)
15    KERN COUNTY SHERIFFS, a public
      entity; DEPUTY BRYAN
16    NAKABAYASHI, an individual; DEPUTY
17    RAMOS; and DOES 1 through 10,
      inclusive,
18
      Defendants.
19
20
21
22
            BY AND BETWEEN THE PARTIES TO THIS ACTION, THROUGH THEIR
23
     COUNSEL OF RECORD:
24
            This stipulation is entered into by and between the plaintiff and the defendants, by and
25
     through their respective counsel to modify the Scheduling Order in this matter, by continuing all
26
     dates by approximately ninety (90) days from the present date as follows:
27
     ///
28
     ///
                                                    1
     ______________________________________________________________________
     STIPULATION TO MODIFY THE SCHEDULING ORDER AND [PROPOSED] ORDER THEREON
1           Deadline:                              Currently:                    Proposed:
2           Nonexpert Discovery Cutoff:            03/25/2019                    10/02/2019
3           Expert Disclosure:                     04/29/2019                    11/01/2019
4           Rebuttal Expert Disclosure:            05/28/2019                    12/20/2019
5           Expert Discovery Cutoff:               06/28/2019                    01/21/2020
6           Dispositive Motion Filing Deadline: 08/26/2019                       03/27/2020
7           Settlement Conference:                 Not Set                       Not Set
8           Pretrial Conference:                   10/28/2019                    05/05/2020
                                                   10:00 a.m.                    10:00 a.m.
9                                                  Dept. 2                       Dept. 2
10
            Jury Trial:                            01/27/2020                    08/5/2020
11          (3-4 day estimate)                     8:30 a.m.                     8:30 a.m.
                                                   Dept. 2                       Dept. 2
12
13
14          The parties request an order modifying scheduling order. The parties have not previously

15   requested a modification of the scheduling order.

16          Marshall S. Fontes, Counsel for Defendants had been having issues with his knee for the

17   past few years, which worsened over the last year, causing him to be out several times this past

18   seven (7) months for medical appointments and issues with his knee. This along with conflicting

19   calendars have caused delays in completing the discovery process, and the parties have

20   subsequently been unable to complete discovery or take any depositions in this matter, although

21   they have been scheduled a few times, they subsequently had to be removed from calendar.

22          Thereafter, Mr. Fontes was scheduled for knee surgery on June 26, 2019, making him

23   unavailable for what he at time understood would be the following three to four weeks while

24   recovering from the surgery.     However, approximately three days after discharge, Mr. Fontes

25   developed a hemorrhagic blister on the medial side of the right knee which was approximately

26   four inches in diameter. This blister ruptured on Tuesday July 2, 2019, which presented increased

27   risks of infection and delayed the initiation of his physical therapy treatment program. Originally,

28   it was hoped that Mr. Fontes would be able to return to work at the beginning of August. However,

                                                      2
     ______________________________________________________________________
     STIPULATION TO MODIFY THE SCHEDULING ORDER AND [PROPOSED] ORDER THEREON
1    due to these unexpected complications, Mr. Fontes was informed by his orthopedic surgeon on
2    July 10, 2019, that he can expect to be off work for an undetermined time, but no less than six
3    more weeks.
4           Since that time, Mr. Fontes has suffered further medical set back, wherein he has popping
5    and loss of sensation in the knee. He will be continuing on physical therapy and has subsequently
6    been placed on temporary disability medical leave. There is no one else in this office with enough
7    knowledge of this case that could step in and properly complete discovery and take depositions
8    while Mr. Fontes continues his recovery.       We believe the short requested continuance in this
9    matter should allow sufficient time for Mr. Fontes’ return from medical leave and allow the parties
10   to complete discovery. There have been no prior continuances in this matter.
11          The parties believe these there is good cause for the above proposed changes to the
12   discovery deadlines.
13          NOW THEREFORE, IT IS HEREBY STIPULATED by the Parties that the Scheduling
14   Order be modified as set forth above.
15                                           Respectfully submitted,
16   Dated: August 6, 2019                   GERAGOS & GERAGOS
17                                           By: /s/ Mark J. Geragos (As authorized on 08/06/19)
18                                                  Mark J. Geragos, Esq.
                                                    Ben J. Meiselas, Esq.
19                                                  Attorneys for Plaintiff, Arturo Sanchez
20   Dated: August 6, 2019                   KIROKOSIAN LAW, APC
21
                                             By: /s/ Greg L. Kirokisian (As authorized on 08/06/19)
22                                                  Greg L. Kirokosian
                                                    Attorney for Plaintiff, Arturo Sanchez
23
24   Dated: August 6, 2019                   MARGO A. RAISON, COUNTY COUNSEL

25
                                             By:    /s Andrew S. Thomson for Marshall S. Fontes
26                                                  Marshall S. Fontes, Deputy
                                                    Attorneys for Defendants,
27
                                                    County of Kern, Deputy Nakabyashi and Ramos
28
                                                       3
     ______________________________________________________________________
     STIPULATION TO MODIFY THE SCHEDULING ORDER AND [PROPOSED] ORDER THEREON
1                                         PROPOSED ORDER
2           Based upon the stipulation of counsel, the Court ORDERS the scheduling order amended
3    as follows:
4           Non-expert Discovery Cutoff:       10/02/2019
5           Expert Disclosure:                 11/1/2019
6           Rebuttal Expert Disclosure:        12/20/2019
7           Expert Discovery Cutoff:           1/21/2020
8           Dispositive Motion Filing Deadline: 2/25/2020
9           Hearing on dispositive motions:    03/21/2020
10          Pretrial Conference:               5/4/2020, 9:00 a.m.
11          Jury Trial:                        6/22/2020, 8:30 a.m., 3-4 day estimate
12
13
     IT IS SO ORDERED.
14
15      Dated:     August 7, 2019                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
     ______________________________________________________________________
     STIPULATION TO MODIFY THE SCHEDULING ORDER AND [PROPOSED] ORDER THEREON
